Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 and 20 are pending.  Claim 19 has been canceled.  Note that, Applicant’s amendment and arguments filed 1/27/21 have been entered.
Applicant’s election of Group I, claims 1-19, in the reply filed on January 27, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2021.
Objectons/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 10/27/20 have been withdrawn:
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 18-23 of copending Application No. 15/838497, has been withdrawn due to the abandonment of 15/838497.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 6, 9-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007/111898.
‘898 teaches a pearlescent liquid treatment composition suitable for used as a laundry or hard surface cleaning composition.  See page 3, lines 35-30.  The compositions are liquid, but may be packaged in as an encapsulated and/or unitized dose.  Where the compositions are aqueous, they may comprise from 2 to 90% by weight water, and non-aqueous compositions comprise less than 12% by weight water.  The compositions may contain various other ingredients such as surfactants including anionic, nonionic, zwitterionic, ampholytic, cationic, etc., which may be used in amounts from 1 to 80% by weight.  Suitable anionic surfactants include linear C9-C15 alkyl benzene sulfonates, alkyl sulfates, C10-C22 alkyl ethoxy sulfates containing from 1 to 15 moles of EO, etc., and suitable nonionic surfactants include alcohol ethoxylates, etc.  See pages 20 and 21.  The compositions may contain fabric care benefit agents in amounts from about 1 to about 20% by weight and include higher fatty acids containing from about 8 to about 24 carbon atoms, and neutralized soaps thereof.  Suitable salts include sodium, potassium, ammonium, etc., and particularly preferred are potassium or sodium tallow or coconut soap.   When deposited on fabrics, fatty acids or soaps thereof, will provide fabric care such as softness, shape retention, etc., to laundry fabrics.  See pages 22-27.  Solvents may be used in the composition in amounts from about 0.1% to about 98% by weight and include, water, 1,2-propandiol, glycerol, etc.  See page 32, lines 1-15.  The compositions may be encapsulated in a water-soluble film 
Specifically, ‘898 teaches a detergent composition containing 21% by weight of C12-C18 ethoxy sulfate, 0.4% of C12-C13 ethoxylated alcohol, 3.4% of C12-C18 fatty acids, 0.6% of polyethyleneimine, 0.8% of zwitterionic ethoxylated quaternized sulfated hexamethylene diamine (i.e., zwitterionic polyamine), water, etc.  See page 41.  ‘898 discloses the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘898 anticipate the material limitations of the instant claims.  
Claims 7, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/111898.
‘898 is relied upon as set forth above.  However, ‘898 does not teach, with sufficient specificity, a unit dose article containing a composition comprising a zwitterionic polyamine, a fatty acid and/or salt thereof, a nonaqueous solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
.   
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/111898 as applied to the rejected claims above, and further in view of WO2007/111888.
‘898 is upon as set forth above.  However, ‘898 does not teach the use of the specific zwitterionic polyamine in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
’888 teaches liquid compositions which may be packaged in a container or as an encapsulated and/or unitized dose.  When the compositions are aqueous, the compositions contain from 2 to 15% by weight water.  See Abstract.  The compositions may contain from about 1% to 80% by weight of a surfactant and suitable anionic surfactants include linear C9-C15 alkyl benzene sulfonates, alkyl sulfates, C10-C22 alkyl ethoxy sulfates containing from 1 to 15 moles of EO, etc., and suitable nonionic surfactants include alcohol ethoxylates, etc.  See pages 15 and 16.  The compositions may contain fabric care benefit agents in amounts from about 1 to about 20% by weight 
Specifically, ‘888 teaches compositions containing 5.3% glycerol, 10% 1,2-propanediol, 20.1% nonionic Marlipal C24EO7, 16.4% C12-C15 fatty acid, 2.9% polymer Lutensit Z96 (Zwitterionic polyamine), 1.1% polyethyleneimine ethoxylate PEI600 E20, 1.6% added water, 7.4% total water, etc.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lutensit Z96 (Zwitterionic polyamine as disclosed in the instant specification) in the composition taught by ‘898, with a reasonable expectation of success, because ‘888 teaches the use of Lutensit Z96 in a similar composition and further, ‘898 teaches the use of zwitterionic polyamines in general.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO2007/111898 as applied to the rejected claims above, and further in view of Esposito et al (US 2010/0190677).

Esposito et al teach a laundry multi-compartment pouch made from a water-soluble film and having at least two compartments.  One compartment contains a liquid composition and one compartment contains a solid composition.  See Abstract.  Preferably, the solid component comprises ingredients that are either difficult or costly to include in a substantially liquid composition or that are typically transported and supplied as solid ingredients which require additional processing steps to enable them to be included in a substantially liquid composition.  See column 83.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the water-soluble pouch as taught by ‘888 or Kouvroudoglou et al as a multicompartment pouch, with a reasonable expectation of success, because Esposito et al teach the formulation of a similar water-soluble pouch as a multi-compartment pouch containing a liquid composition and a solid composition in separate compartments and further, Kouvroudoglou et al or ‘888 teach the formulation of a water-soluble pouch in general and such a configuration would be desirable to prevent unstable or incompatible ingredients from reacting with other ingredients.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-18 of 16/432963. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-18 of 16/432963 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose article containing a composition comprising a zwitterionic polyamine, a fatty acid and/or a salt of a fatty acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-3 and 8-18 of 16/432963 suggest a unit dose article containing a composition comprising a zwitterionic polyamine, a fatty acid and/or a salt of a fatty acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 102 using WO2007/111898, Applicant states that amended claim 1 recites that the water-soluble film comprises a blend of polyvinyl alcohol polymers and/or polyvinyl alcohol 
With respect to the rejection of instant claims 4 and 5 under 35 U.S.C. 103 using WO2007/111898, further in view of WO2007/111888, Applicant states that the teachings of ‘898 are not sufficient to suggest the claimed invention that the teachings of ‘888 are not sufficient to remedy the deficiencies of ‘898.  In response, note that, the Examiner asserts that the teachings of ‘898 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘888 is analogous prior art relative to the claimed invention and ‘898 and that one of ordinary skill in the art clearly would have looked to the teachings of ‘888 to cure the deficiencies of ‘898 with respect to instant claims 4 and 5.  ‘888 is a secondary reference relied upon 
With respect to the rejection of instant claim 18 under 35 U.S.C. 103 using WO2007/111898, further in view of Esposito et al (US 2010/0190677), Applicant states that the teachings of ‘898 are not sufficient to suggest the claimed invention that the teachings of Esposito et al are not sufficient to remedy the deficiencies of ‘898.  In response, note that, the Examiner asserts that the teachings of ‘898 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Esposito et al is analogous prior art relative to the claimed invention and ‘898 and that one of ordinary skill in the art clearly would have looked to the teachings of Esposito et al to cure the deficiencies of ‘898 with respect to instant claim 18.  Esposito et al is a secondary reference relied upon for its teaching of a multi-compartment pouch.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the water-soluble pouch as taught by ‘888 or Kouvroudoglou et al as a multicompartment pouch, with a reasonable expectation of success, because Esposito et al teach the formulation of a similar water-soluble pouch as a multi-compartment pouch containing a liquid composition and a solid composition 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 9, 2021